DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 2008/0000829) (Ichikawa‘829).
In reference to claim 1, Ichikawa‘829 teaches a honeycomb structure comprising partition walls arranged in an X-direction so as to form a plurality of cells extending to an other-end portion from a one-end portion through an axial direction ([0012]) (corresponding to a honeycomb structure comprising a honeycomb structure body; the partition walls are arranged to surround a plurality of cells extending from an inflow end face of the honeycomb structure body to an outflow end face thereof). The partition walls are porous ([0051]) (corresponding to porous partition walls).
corresponding to a pillar-shaped honeycomb structure body). The honeycomb structure includes intersecting partition walls ([0040]) (corresponding to intersection points at which the porous partition walls are arranged in a latticed manner in the inflow end face).
FIG. 2(a) and FIG. 2(b), provided below, disclose intersection portions 6 of partition walls 2x, 2y include an interesting portion including a lacking portion 7 lacking in the one-end portion ([0040]) (corresponding to at least one first intersection point that is one intersection point, and second intersection points). The lacking portion 7 have a predetermined depth as shown in FIG. 2(b) ([0043]); the lacking part of the intersecting portions of the partition walls are dented from the other portions of the partition walls in the end portion ([0041]) (corresponding to the inflow end face has concave/convex portions).
	Ichikawa‘829 further teaches in FIGS. 10(a), (b), provided below, the end surface 45 is processed/removed so as to dig a groove along a line z connecting the intersecting portion 6 to another intersecting portion of the partition walls in the one-end surface 45; furthermore, the end portion of the honeycomb structure is subjected to image processing, and the intersecting portions 6 of the partition walls may be processed/removed to the predetermined depth, for example, so as to obtain the preferable axial-direction depth of the lack in the first aspect in accordance with the obtained position information of the partition wall ([0059]). Therefore, it is clear the groove along the line z forming lacking portions at the intersecting portions creates bottoms, while the un-processed/removed intersections will from tops in the one-end surface (corresponding to a plurality of second intersection points one of which is an other intersection point in a porous partition wall of the porous partition walls including the at least one first intersection point, and which are adjacent to the at least one first intersection point; the first 
    PNG
    media_image1.png
    474
    268
    media_image1.png
    Greyscale
intersection point as a top portion and all the second intersection 
    PNG
    media_image2.png
    297
    344
    media_image2.png
    Greyscale
points which are adjacent to the first intersection point as bottom portions).





    PNG
    media_image3.png
    519
    1027
    media_image3.png
    Greyscale


In reference to claim 5, Ichikawa‘829 teaches the limitations of claim 1, as discussed above. Ichikawa‘829 teaches in FIG. 10(a) and FIG. 10(b), provided below, the end surface 45 is processed/removed so as to dig a groove along a line z connecting the intersecting portion 6 to another intersecting portion of the partition walls in the one-end surface 45 ([0059]), it is clear the honeycomb structure includes intersection portions at which the porous partition walls intersect including a plurality of third intersection points other than the first intersection portion corresponding to the intersection points at which the porous partition walls intersect include a plurality of third intersection points one of which is an intersection point other than the at least one first intersection point in the porous partition wall including each of the plurality of second intersection points, and which are adjacent to each of the plurality of 
    PNG
    media_image4.png
    679
    810
    media_image4.png
    Greyscale
second intersection points).

    PNG
    media_image5.png
    391
    604
    media_image5.png
    Greyscale
	FIG. 10(a) further teaches the intersection portion and at least one third intersection point is present at the same position in an extending direction of the plurality of cells (corresponding to in the inflow end face, the at least one first intersection point and at least one third intersection point are present at the same position in an extending direction of the plurality of cells). 
In reference to claim 11, Ichikawa‘829 teaches the limitations of claim 1, as discussed above. Ichikawa‘829 further teaches the intersecting portions are included in the other-end portion, the corresponding to in the outflow end face, the respective intersection points at which the porous portion walls intersect are present at the same position in an extending direction of the plurality of cells).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentab-le over Ichikawa (US 2008/0000829) (Ichikawa‘829).
In reference to claim 2, Ichikawa‘829 teaches the limitations of claim 1, as discussed above. Ichikawa‘829 further teaches the axial-direction depth of the lacking portion is 10% or more of the cell pitch of the cell adjacent to the lacking portion ([0042]). The axial-direction depth means a height difference between an axial-direction deepest portion of the lacking portion and a most protruding portion in the axial direction of the partition wall ([0042]).
	Ichikawa‘829 further teaches the depth of the lacking portion in the axial direction is smaller than an axial-direction depth of the plugging portions, if the depth of the lacking portion in the axial direction is larger than the axial-direction depth of the plugging portion the pressure loss is regarded as more important than a capturing efficiency ([0046]).
While Ichikawa‘829 does not explicitly disclose the depth of the lacking portion as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
Given that Ichikawa‘829 teaches if the axial-depth of the lacking portion is excessively shallow, the effect of the invention is excessively small, and this is not favorable, while if the depth is greater than the axial-direction depth of the plugging portion the capturing efficiency is of less importance to the honeycomb structure ([0042]; [0046]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the depth of the lacking portion of Ichikawa‘829, including over the presently claimed, in order to provide a depth of the lacking portion that is sufficiently deep to broaden the openings, letting fluid to be treated in the open end portion smoothly flow and the deposition of the SOF and the like can be reduced ([0040]), and thereby arriving at the presently claimed invention.  
In reference to claims 7 and 9, Ichikawa‘829 teaches the limitations of claim 1, as discussed above. Ichikawa‘829 further teaches the sectional shape of the cell is not restricted so long as the partition walls intersect with each other, a triangular, quadrangular or hexagonal shape can be formed ([0049]) (corresponding to a shape of the plurality of cells in the inflow end face is quadrangular; a shape of the plurality of cells in the inflow end face is hexagonal).
Given that Ichikawa‘829 discloses the sectional shape of the cell that overlaps the presently claimed shape of the plurality of cells including quadrangular and hexagonal, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of 
	Ichikawa‘829 further teaches the intersecting portions including the lack are dented from the other portions of the partition walls in the end portion, the intersecting portions exists in a part of the honeycomb structure in an amount of 5% or more arranged in this relation ([0041]) (corresponding to a percentage of a ratio of the number of the intersection portion which are the first intersection points to a total number of the intersection points at which the porous partition walls intersect in the inflow end face is from 12 to 25%; 25 to 50%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 3-4, 6, 8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa‘829 as applied to claims 1-2, 5, 7, 9 and 11 above, and further in view of Ichikawa (US 2004/0209039) (Ichikawa‘039).
In reference to claims 3 and 4, Ichikawa‘829 teaches the limitations of claims 1 and 2, as discussed above.
	Ichikawa‘829 does not explicitly teach an end on the side of the inflow end face has an inclined surface inclined along a shape of the concave/convex portions in an extending direction of the plurality of cells, as presently claimed. 

Ichikawa‘039 further teaches a partition wall is disposed including a portion in which a thickness of the partition wall is reduced toward a tip end portion, wherein the partition wall includes a portion thinned toward the tip in the one-end portion ([0049]) (corresponding to an end on the side of the inflow end face has an inclined surface inclined along a shape of the concave/convex portions in an extending direction of the plurality of cells). The partition wall including a portion in which the thickness of the partition wall id reduced toward a tip smoothen a flow of fluid to be treated ([0049]).
In light of the motivation of Ichikawa‘039, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the portion walls, including the intersection portions, of Ichikawa‘829 to include a thickness which is reduced towards a tip end portion in the one-end portion, in order to further smoothen a flow of fluid to be treated, and thereby arriving at the presently claimed invention. 
In reference to claim 6, Ichikawa‘829 in view of Ichikawa‘039 teaches the limitations of claim 4, as discussed above. 
Ichikawa‘829 teaches in FIG. 10(a) and FIG. 10(b), provided above, the end surface 45 is processed/removed so as to dig a groove along a line z connecting the intersecting portion 6 to another intersecting portion of the partition walls in the one-end surface 45 ([0059]), it is clear the honeycomb structure includes intersection portions at which the porous partition walls intersect including a plurality of third intersection points other than the first intersection portion and the lacking portions, the third intersection points being adjacent to the lacking portions (FIG. corresponding to the intersection points at which the porous partition walls intersect include a plurality of third intersection points one of which is an intersection point other than the at least one first intersection point in the porous partition wall including each of the plurality of second intersection points, and which are adjacent to each of the plurality of second intersection points).
	FIG. 10(a) further teaches the intersection portion and at least one third intersection point is present at the same position in an extending direction of the plurality of cells (corresponding to in the inflow end face, the at least one first intersection point and at least one third intersection point are present at the same position in an extending direction of the plurality of cells).
In reference to claims 8 and 10, Ichikawa‘829 in view of Ichikawa‘039 teaches the limitations of claim 4, as discussed above. 
Ichikawa‘829 further teaches the sectional shape of the cell not restricted so long as the partition walls intersect with each other, a triangular, quadrangular or hexagonal shape can be formed ([0049]) (corresponding to a shape of the plurality of cells in the inflow end face is quadrangular; a shape of the plurality of cells in the inflow end face is hexagonal).
Given that Ichikawa‘829 discloses the sectional shape of the cell that overlaps the presently claimed shape of the plurality of cells including quadrangular and hexagonal, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the quadrangular or hexagonal sectional shape for each of the cells, which is both disclosed by Ichikawa‘829 and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
corresponding to a percentage of a ratio of the number of the intersection portion which are the first intersection points to a total number of the intersection points at which the porous partition walls intersect in the inflow end face is from 12 to 25%; 25 to 50%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 12-14, Ichikawa‘829 in view of Ichikawa‘039 teaches the limitations of claims 6, 8 and 10, as discussed above. 
Ichikawa‘829 further teaches the intersecting portions are included in the other-end portion, the intersecting portions including the lacking portions ([0043]) (corresponding to in the outflow end face, the respective intersection points at which the porous portion walls intersect are present at the same position in an extending direction of the plurality of cells).
Response to Arguments
In response to amended claims 1-14 the previous Claim Objections and 35 U.S.C. 112(b) rejections are withdrawn from record.

In response to amended claim 1, which recites a honeycomb structure, wherein the inflow end face has concave/convex portions each including the first intersection point as a top and all 
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.O./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784